In an action to recover damages for personal injuries, the defendant Paul, Hastings, Janofsky & Walker, LLP, appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Solomon, J.), dated July 15, 2008, as denied that branch of its motion which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the motion of the defendant Paul, Hastings, Janofsky & Walker, LLI) which was for summary judgment dismissing the complaint insofar as asserted against it is granted.